Citation Nr: 1106338	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  


FINDING OF FACT

The Veteran's PTSD has not resulted in occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case to include by way of a letter dated in June 2007 
that informed the appellant of the information and evidence 
necessary to prevail in an increased rating claim.  The relevant 
rating criteria were provided in the March 2005 rating decision 
and readjudication thereafter in an August 2007 statement of the 
case and December 2007 supplemental statement of the case.  

As for the duty to assist, the service treatment reports and VA 
clinical reports have been obtained and the Veteran was been 
afforded VA examinations, most recently in October 2007, that 
have produced sufficient clinical findings to determine the 
proper rating to be assigned for the Veteran's PTSD.  As there is 
no indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms of PTSD as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

Service connection for PTSD was granted by a February 2002 rating 
decision with a 30 percent rating assigned.  This decision 
followed a December 2001 VA examination that resulted in the 
conclusion by the examiner that the Veteran's PTSD resulted in 
moderate occupational and social impairment with a Global 
Assessment of Functioning (GAF) score of 55, which represents 
between moderate and serious impairment of social and 
occupational functioning.  See Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994), discussed in Carpenter v. 
Brown 8 Vet. App. 240, 242 (1995).  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers). A GAF score of 
41 to 50 indicates that the examinee has serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, or 
school functioning (e.g. no friends, unable to keep a job).  
The rating for the Veteran's PTSD was increased to 50 percent by 
an October 2003 rating decision, and this rating has been 
continued until the present time.   

Thereafter, the Veteran was afforded a VA examination in November 
2004 that included a mental status examination that showed the 
Veteran to be oriented to three spheres; had a normal speech 
tone, rate and rhythm; an euthymic mood and affect congruent with 
mood; no hallucinations; normal and goal directed thought 
processes without loose associations or tangential thinking; no 
delusions or obsessive thinking; no suicidal, homicidal or violet 
thoughts; and good insight, judgment and memory.  The GAF score 
was again 55.  

The record also reflects reports from VA psychiatric outpatient 
treatment through July 2007, at which time the GAF score was 60.  
The GAF score was also 60 following VA outpatient in March 2007, 
November 2006, July 2006, and September 2005. 

The most recent VA examination was conducted in October 2007, at 
which time the Veteran reported that he had only one close friend 
and that he did not talk very much to anyone, including his wife.  
He reported that he regularly goes home after work and does not 
socialize with coworkers.  Upon examination, the Veteran had a 
clean, neatly groomed appearance; unremarkable psychomotor 
activity and speech; a bland affect; neutral mood; intact 
attention; orientation to three spheres; unremarkable thought 
content; no delusions; intact judgment and insight and no 
hallucinations.  In addition, there was no obsessive or 
ritualistic behavior or homicidal or suicidal thoughts and good 
impulse control.  The Veteran was said to be able to maintain  
personal hygiene and not to have problems with the activities of 
daily living.  Remote, recent and immediate memory were normal.  
It was indicated the Veteran was employed full-time and that he 
had lost one week of work during the previous 12 months due to 
not feeling well and depression.  

Following the October 2007 VA examination, the examiner concluded 
that the Veteran was essentially asocial and that intrusive 
recollections of combat stress added to depression and anxiety 
with poor sleep and resultant problems in cognitive functioning 
at times.  He found that the Veteran's prognosis was good with 
continued treatment.  With respect to the relevant rating 
criteria, the examiner specifically noted that PTSD did not 
result in deficiencies in judgment, thinking, family relations, 
work, mood, or school but that there was reduced reliability and 
productivity due to PTSD.  

Applying the criteria for a rating in excess of 50 percent to the 
facts summarized above, the results from the most recent VA 
examination specifically indicated that while the criteria for a 
50 percent rating were met (reduced reliability and 
productivity), the criteria for a 70 percent were not met 
(deficiencies in judgment, thinking, family relations, work, 
mood, or school).  In addition, none of the VA examinations or 
outpatient treatment reports have reflected suicidal ideation 
(although "fleeting" thoughts of suicide without plan were 
referenced upon VA outpatient treatment in August 2001); 
obsessional rituals; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; or the neglect 
of personal appearance and hygiene, or symptoms of similar 
character or effect.  As such, a rating in excess of 50 percent 
for PTSD may not be assigned under the criteria codified at 
38 C.F.R. § 4.130. 

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a rating 
in excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, but 
those manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture, as 
the service-connected residuals have not shown functional 
limitation beyond that contemplated by the 50 percent rating 
currently assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to his 
service connected PTSD than was demonstrated by the evidence 
cited above, and the Board fully respects the Veteran's sincere 
assertions in this case.  However, it finds the probative weight 
of this positive evidence to be overcome by the more objective 
negative evidence cited above.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the doctrine of reasonable 
doubt is not for application and the claim must be denied.  
Gilbert, 1 Vet. App. at 49.   

 
ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


